Citation Nr: 1137959	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-34 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, to include as secondary to bilateral hearing loss and/or tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Pflugner
REMAND

The Veteran served on active duty from October 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

In May 2011, the Board remanded the above-captioned claim for further development.  Specifically, the Board directed the agency of original jurisdiction (AOJ) to request the Veteran to submit or identify any relevant evidence that had not already been associated with his claims file.  

In a letter date in May 2011, the Appeals Management Center (AMC) requested that the Veteran identify all VA and non-VA medical providers who had treated him for any psychiatric disorder, to include PTSD, during the course of this appeal.  If the Veteran wished for the AMC to obtain treatment records from any private physician or hospital, the AMC directed the Veteran to submit a separate VA Form 21-4142 for each non-VA provider.  The AMC then informed the Veteran that all reasonable attempts would be made to procure the identified treatment records, but that it was ultimately his responsibility to submit such records.  The Veteran did not submit or identify any additional records in response to this letter.

In the May 2011 remand, the Board also directed the AOJ to afford the Veteran a VA examination to ascertain the nature of any psychiatric disorder found.  If posttraumatic stress disorder (PTSD) was present, the examiner was directed to identify the specific stressor or stressors that served as the underlying basis for this diagnosis.  If any other psychiatric disorder was found, the examiner was directed to opine as to whether each such disorder was etiologically related to the Veteran's active duty service.  The examiner was also directed to render an opinion as to whether any present psychiatric disorder (PTSD or otherwise) was caused by, or was made chronically worse beyond the natural progress of the condition by, the Veteran's service-connected bilateral hearing loss and/or tinnitus.  38 C.F.R. 
§ 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

In June 2011, the Veteran underwent a VA psychiatric examination.  As a result of this examination, the examiner determined that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Instead, the examiner rendered a diagnosis of depressive disorder due to the Veteran's general medical condition.  The examiner explained that the general medical condition referred to non-service-connected disorders involving the Veteran's spine.  The examiner did not, however, provide an opinion as to whether the Veteran's depressive disorder was caused by, or was made chronically worse beyond the natural progress of the condition by, the Veteran's service-connected bilateral hearing loss and/or tinnitus.  As such, the Board finds that the AMC failed to substantially comply with directives of the Board's May 2011 remand by not ensuring that the June 2011 VA examination addressed each of the salient etiological questions presented by the Veteran's claim.  Consequently, the Board finds that a remand is necessary for corrective actions; specifically, obtaining a supplemental opinion from the June 2011 VA examiner or, if necessary, affording the Veteran another VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998). (a veteran has a right to compliance with remand instructions).

Accordingly, the case is remanded for the following actions:

1.  Request that the June 2011 VA examiner provide a supplemental opinion.  Specifically, the examiner must provide an opinion as to whether the Veteran's depressive disorder was caused by, or was made chronically worse beyond the natural progress of the condition by, the Veteran's service-connected disabilities.  Service connection is currently in effect for bilateral hearing loss and tinnitus.  A clear rationale for all opinions and a discussion of the facts and medical principles involved must be included.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

(If the June 2011 VA examiner is not available, schedule the Veteran for another VA psychiatric examination to answer the question.)

2.  After the requested report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  After undertaking the above and all additional development that is deemed necessary, re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until VA notifies him.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

